Exhibit (a)(3) [BROADVIEW LETTERHEAD] DISCLOSURE DOCUMENT June 4, 2015 Dear Shareholder, After careful consideration, our Board of Directors (the “ Board ”) and a special committee of the Board (the “ Special Committee ”) have concluded that the costs and burdens associated with our being a public company are not justified by the benefits. As a result, we intend to engage in a transaction that will result in the termination of the registration of our common stock under the federal securities laws and the conversion of Broadview into a privately-held Company held entirely by Mr. Terry L. Myhre (“ Mr. Myhre ”), our controlling shareholder. This will eliminate the significant expense and management and staff time required to comply with the reporting and related requirements under the federal securities laws, eliminate the burdens of being publicly traded, and provide the flexibility and benefits of being a privately-held company. The Transaction is a reverse split of our common stock whereby each 3,384,409 shares of our common stock will be converted to one share of our common stock (the “ Reverse Split ”), with holders who would otherwise receive a fraction of one whole share after completion of the reverse split receiving cash in lieu of fractional interests in an amount equal to $0.05 per share for each pre-split share that becomes a fractional interest (the cash payment, together with the Reverse Split, referred to as the “ Transaction ”). As a result of the Transaction, shareholders owning fewer than 3,384,409 shares of our common stock on a pre-split basis at the close of business on June 26, 2015, the date on which the Reverse Split will be implemented, which is planned to be all shareholders other than Mr. Myhre, will no longer be shareholders of the Company and Mr. Myhre will be Broadview’s sole shareholder. The $0.05 per share price to be paid for fractional shares represents the fair value for a share of our common stock as determined by the Special Committee, which was established by the Board to evaluate and review the Transaction. The Special Committee based this determination upon, among other things, the valuation report of the Company’s common stock by Apex Financial Services, Inc., its financial advisor. The Special Committee and the Board reviewed the proposed Transaction and considered its substantive and procedural fairness to shareholders who will have all of their shares cashed out in the Transaction. As part of the review, the Special Committee retained an independent financial advisor, Apex Financial Services, Inc., which has provided the Special Committee with a valuation analysis of the per-share value of our common stock. After careful consideration, the Special Committee and the Board have determined that the transaction is substantively and procedurally fair and in the best interests of Broadview and the shareholders whose entire shareholdings will be cashed out in the Transaction. Under Minnesota law, our Board may amend our Articles of Incorporation to implement the reverse split without the approval of the shareholders. Therefore, we are not seeking shareholder approval for this action and no vote is sought in connection with this action. Under Minnesota law, shareholders are entitled to dissenters’ rights of appraisal in connection with this type of going private transaction. The attached Disclosure Document contains details on the proposed Transaction and we urge you to read it very carefully. Thank you for your continued support. Jeffrey D. Myhre
